United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2957
                        ___________________________

                              Ruben Alva-Arellano

                             lllllllllllllllllllllPetitioner

                                           v.

                                 Loretta E. Lynch

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 19, 2015
                             Filed: February 2, 2016
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

GRUENDER, Circuit Judge.

       Ruben Alva-Arellano petitions for review of the Board of Immigration
Appeals’s (“BIA”) decision dismissing his appeal from an order of removal. Because
the BIA did not err in its determination that Alva-Arellano’s removal proceedings
complied with the requirements of due process and because the BIA did not abuse its
discretion by refusing to reopen and remand, we deny his petition.
       Alva-Arellano, a native and citizen of Mexico, illegally entered the United
States in 2003. The Department of Homeland Security (“DHS”) served him with a
notice to appear and initiated removal proceedings in September 2010. See 8 U.S.C.
§ 1182(a)(6)(A). After granting Alva-Arellano two continuances, the immigration
judge (“IJ”) held the removal hearing on November 27, 2012. Alva-Arellano
admitted the removability charges but asked if DHS would agree to administrative
closure of his case. DHS opposed this suggestion, and Alva-Arellano instead
requested voluntary departure. The IJ granted his request but conditioned voluntary
departure on the posting of a $500 bond. Absent posting of this bond, the IJ ordered
that Alva-Arellano would be removed to Mexico.

       Alva-Arellano obtained new counsel and appealed the IJ’s decision to the BIA.
In his appeal, Alva-Arellano argued, among other things, that the IJ violated his Fifth
and Sixth Amendment rights by failing to inform him that he could seek asylum,
withholding of removal, or relief under the Convention Against Torture. He further
contended that his case warranted reopening or remand so he could petition for
asylum. The BIA dismissed the appeal and declined to remand after finding no legal
or factual error in the IJ’s decision. Because Alva-Arellano had not submitted
sufficient proof that he paid the $500 voluntary departure bond, the BIA entered the
IJ’s order of removal. Alva-Arellano now petitions for review.

       In his petition, Alva-Arellano first contends that the BIA erred by finding that
his removal hearing comported with the requirements of due process. He argues that
the IJ committed a fundamental error by failing to advise him that he could apply for
asylum, withholding of removal, or relief under the Convention Against Torture.

       “[T]he question of whether an immigration hearing violates due process is a
purely legal issue.” Bracic v. Holder, 603 F.3d 1027, 1032 (8th Cir. 2010). We thus
review the question de novo. See Garcia-Gonzalez v. Holder, 737 F.3d 498, 500 (8th
Cir. 2013). To establish a due process violation in a removal hearing, an alien must

                                         -2-
demonstrate both a fundamental procedural error and prejudice. See Bracic, 603 F.3d
at 1032.

       Alva-Arellano’s due process argument fails because he has not shown that the
IJ committed a fundamental procedural error. Under controlling federal regulations,
an IJ has the duty to inform an alien of the availability of relief only (1) when the
circumstances of the case reflect the alien’s “apparent eligibility” for the particular
form of relief at issue, 8 C.F.R. § 1240.11(a)(2), or (2) when the alien “expresses fear
of persecution or harm upon return to any of the countries to which the alien might
be removed,” id. § 1240.11(c)(1). See Valencia v. Mukasey, 548 F.3d 1261, 1262
(9th Cir. 2008). Alva-Arellano did not inform the IJ that he feared persecution, nor
did he submit evidence from which the IJ should have recognized his apparent
eligibility for asylum or other forms of relief. On the contrary, when the IJ asked
what relief he sought, Alva-Arellano’s attorney told the IJ that Alva-Arellano was
ineligible for deferred action because of his age and that, although Alva-Arellano had
a young daughter who was a United States citizen, he had not been in the United
States long enough to qualify for cancellation of removal. Alva-Arellano identified
only administrative closure as a possible alternative to removal. And after DHS
opposed this suggestion, he asked for voluntary departure alone. Under these
circumstances, the IJ did not commit a fundamental error by failing to inform Alva-
Arellano about asylum or other possible avenues of relief. See id.

        Alva-Arellano also contends in his petition for review that the BIA erred by
dismissing his appeal instead of reopening proceedings and remanding his case.
Although Alva-Arellano did not file a formal motion to remand, he attached an
application for asylum to his appeal to the BIA, as well as an affidavit, several
newspaper articles, and a Department of State travel warning. Alva-Arellano alleged
that he did not produce this evidence earlier because neither his former attorney nor
the IJ informed him that he could seek relief from removal. The BIA recognized that



                                          -3-
Alva-Arellano “was seeking reopening of th[e] case” and construed his filings as a
motion to remand.

       We review the BIA’s refusal to reopen and remand under the highly deferential
abuse-of-discretion standard. Valencia v. Holder, 657 F.3d 745, 748 (8th Cir. 2011);
Berte v. Ashcroft, 396 F.3d 993, 997 (8th Cir. 2005). “Motions to reopen and remand
are ‘disfavored because of the strong public interest in bringing litigation to a close’
and because granting them can allow endless prolongation of . . . proceedings.”
Salman v. Holder, 687 F.3d 991, 996 (8th Cir. 2012) (quoting Gebremaria v.
Ashcroft, 378 F.3d 734, 737 (8th Cir. 2004)). “The law expects the applicant will
present the strongest evidence at the outset and does not give him another chance to
bolster the record with evidence available earlier, but which he decided to hold back.”
Guled v. Mukasey, 515 F.3d 872, 882 (8th Cir. 2008). A motion to reopen therefore
“must state new facts that are material to the outcome of the proceeding and [that]
were neither available nor discoverable at the prior hearing.” Fongwo v. Gonzales,
430 F.3d 944, 947 (8th Cir. 2005). The BIA should reopen proceedings “only if the
new evidence presented ‘could not by the exercise of due diligence have been
discovered earlier.’” Id. (quoting Krougliak v. INS, 289 F.3d 457, 460 (7th Cir.
2002)). Similarly, “the BIA will not remand to the IJ to consider additional evidence
proffered on appeal if the evidence was available and could have been presented at
an earlier hearing.” Lee v. Holder, 765 F.3d 851, 854 (8th Cir. 2014) (quoting Berte,
396 F.3d at 997).

       We begin our analysis of this issue by noting that the “new” evidence Alva-
Arellano provided to the BIA could have been discovered earlier through the exercise
of due diligence. The newspaper articles describing the violence in Mexico were
published before the November 27 hearing, and the affidavit referenced threats that
had occurred over the course of several months prior to the removal hearing. In
addition, the Department of State issued the travel warning concerning Alva-
Arellano’s native region one week before his hearing with the IJ. Although the IJ had

                                          -4-
granted Alva-Arellano two continuances—first to obtain counsel and later for his
counsel to prepare—Alva-Arellano did not submit any of this evidence to the IJ, nor
did he express his fear of violence at the hands of drug cartels, the later-asserted basis
for his asylum claim.1

       Despite the apparent availability of the evidence, Alva-Arellano nevertheless
contends that the BIA should have reopened and remanded the case for
reconsideration because the evidence was not discoverable by him based on the IJ’s
and his counsel’s failure to advise him about the possibility of applying for relief
from removal. We conclude that the BIA did not err by declining to reopen the case
based on this contention. First, Alva-Arellano was not excused from his burden to
demonstrate that the evidence was previously unavailable simply because the IJ did
not mention available forms of relief; as discussed above, the IJ had no duty here to
inform him about asylum, withholding of removal, or relief under the Convention
Against Torture. Second, our court has held that evidence presented with a motion
to reopen was not previously unavailable simply because counsel advised a petitioner
not to present it in an earlier removal proceeding. Fongwo, 430 F.3d at 947. Alva-
Arellano has not alleged or demonstrated that his prior counsel was ineffective. And
our precedent reveals that allegations of unavailability based on counsel’s
performance do not support remand if the petitioner fails to make a showing of
ineffectiveness. See Salman, 687 F.3d at 996. Because the evidence was previously
discoverable and because Alva-Arellano points to no other reason why he could not
have found the evidence through the exercise of due diligence, we hold that the BIA
did not abuse its discretion by refusing to reopen or remand the case.



      1
        Moreover, we note that the evidence submitted to the BIA alleging fear of
violence as a result of his military service in 1990 is suspect in light of his statement
to the IJ that he was thirty-two years of age at the time of the hearing in 2012. If both
statements are correct, the chronology would render him only ten years of age at the
time of his alleged military service.

                                           -5-
For the foregoing reasons, we deny the petition for review.
                ______________________________




                                 -6-